                                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                          )
11   AMINA TRINITY BENNETT,               ) Case No. EDCV 16-1165-MWF (KSx)
                                          )
12                        Plaintiff,      ) JUDGMENT AGAINST PLAINTIFF
                                          ) AMINA TRINITY BENNETT
13         vs.                            )
                                          )
14   SAN BERNARDINO VALLEY                )
     COMMUNITY COLLEGE, a local           )
15   public entity; OFFICER JOSE          )
     PLASENCIA, an individual;            )
16   SERGEANT KENNETH STILLS, an )
     individual; SERGEANT TOMAYO          )
17   CHRIS, an individual; and DOES 1-10, )
     inclusive,                           )
18                                        )
                          Defendants.     )
19                                        )
20
21
           The above-entitled matter came before the Honorable Michael W.
22
     Fitzgerald, United States District Judge, presiding in Courtroom 5A of the above-
23
     entitled Court, pursuant to Defendant Officer Jose Plasencia’s Motion for
24
     Summary Judgment, or in the Alternative, Partial Summary Judgment (the
25
     “Motion”). (Docket No. 93). All claims have now been resolved, as follows:
26
           The First Amended Complaint (“FAC”) was filed on June 13, 2017.
27
     (Docket No. 52). On June 27, 2017, Defendants Plasencia, Officer Kenneth
28
                                             1
 1   Stills, and San Bernardino Valley Community College moved to dismiss the
 2   FAC. (Docket No. 54). On August 9, 2017, the Court granted Defendants’
 3   motion without leave to amend. (See “August 9 Order” at 7-8 (Docket No. 62)).
 4   After the Court’s August 9 Order, the only remaining claims were those pursuant
 5   to 42 U.S.C. § 1983 against Defendant Plasencia “for unreasonable search,
 6
     unlawful arrest, and excessive force . . . . ” (Id. at 8).
 7
            In an Order dated November 29, 2018, the Court granted summary judgment
 8
     in favor of Defendant Plasencia as to Plaintiff’s claims for unreasonable search,
 9
     malicious prosecution, excessive force, Equal Protection, and punitive damages.
10
     (Docket No. 136).
11
            Plaintiff’s only remaining claim for false arrest was dismissed by the Court’s
12
     Order Granting Summary Judgment to Defendant as to Plaintiff’s First Claim for
13   Relief on December 26, 2018. (Docket No. 141).
14          Now, therefore, pursuant to Rules 56 and 58 of the Federal Rules of Civil
15   Procedure, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
16   judgment be entered as follows:
17
            1.     Judgment on all claims is entered in favor of Defendants, and
18
                   Plaintiff shall take nothing by way of her First Amended Complaint.
19
            2.     The action is dismissed with prejudice.
20
            3.     Defendants are awarded their costs as provided by law.
21
22
23
     Dated: December 26, 2018                 ______________________________
                                              ________________________
24                                            MICHAEL W. FITZGERALD
25                                            United States District Judge
26
27
28
                                                 2
